ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_02_FR.txt.                                                                               65




    OPINION INDIVIDUELLE COMMUNE DE MME LE JUGE
    HIGGINS ET MM. LES JUGES KOOIJMANS, ELARABY,
                   OWADA ET SIMMA

[Traduction]

   Lecture appropriée de l’avis consultatif de la Cour de 1951 — Questions dont
la Cour n’a pas été, et n’aurait pu être, saisie en 1951 — Problèmes survenus —
Evolution de la pratique des juridictions des droits de l’homme et des organes de
surveillance institués par les traités relatifs aux droits de l’homme — Pratique
concordante de la Cour internationale en 2002 et 2006 — Article IX de la
convention sur le génocide et objet et but de cette convention — La Cour de-
vrait réexaminer sa conception actuelle selon laquelle une réserve à l’ar-
ticle IX n’est pas incompatible avec l’objet et le but de la convention.

  1. Au paragraphe 67 de son arrêt, la Cour a déclaré :
        « La réserve du Rwanda à l’article IX de la convention sur le géno-
     cide porte sur la compétence de la Cour et n’affecte pas les obliga-
     tions de fond qui découlent de cette convention s’agissant des actes
     de génocide eux-mêmes. Dans les circonstances de l’espèce, la Cour
     ne peut conclure que la réserve du Rwanda, qui vise à exclure un
     moyen particulier de régler un différend relatif à l’interprétation, à
     l’application ou à l’exécution de la convention, doit être regardée
     comme incompatible avec l’objet et le but de cette convention. »

   2. Nous avons voté en faveur du dispositif (par. 128) mais certaines
questions sous-jacentes au paragraphe 67 nous préoccupent grandement.
   3. Notre propos, dans cette brève opinion, est double : faire ressortir
l’importance de certains aspects récents de la jurisprudence de la Cour en
matière de réserves ; et examiner la raison qui sous-tend la conclusion
répétée de la Cour qu’une réserve à l’article IX de la convention sur le
génocide n’est pas contraire à l’objet et au but de ce traité.
   4. On relève depuis quelques années une tendance, de la part de cer-
tains Etats, et de certains commentateurs, à considérer que l’avis consul-
tatif rendu par la Cour en 1951 sur les Réserves à la convention pour la
prévention et la répression du crime de génocide stipule, en matière de
réserves, un régime de laisser-faire interétatique, en ce sens que même si
ceux qui formulent des réserves à une convention et ceux qui font objec-
tion à ces réserves sont censés les uns et les autres garder présents à
l’esprit l’objet et le but de la convention, tout serait, en dernière analyse,
laissé à la décision des Etats eux-mêmes.
   5. Une lecture appropriée de l’avis consultatif de 1951 montre, selon
nous, que c’est là une conclusion hâtive. En 1951, la Cour répondait à

                                                                              63

                     ACTIVITÉS ARMÉES (OP. IND. COM.)                       66

certaines questions précises que lui avait posées l’Assemblée générale, et
ce qu’elle a dit doit être interprété dans ce contexte.
   6. Il était posé à la Cour trois questions, dont les deux premières sont
pertinentes pour notre propos. Des problèmes étaient survenus, touchant
notamment les fonctions de dépositaire du Secrétaire général de l’Orga-
nisation des Nations Unies, parce que certains Etats parties à la conven-
tion sur le génocide avaient fait objection à des réserves faites par
d’autres Etats. Bien que formulées en termes abstraits, les questions
posées à la Cour visaient en réalité des réserves qui avait été faites à
l’article IX, lequel attribue compétence à la Cour pour le règlement des
différends relatifs à cette convention. Il était demandé à la Cour i) si
un Etat ayant formulé une réserve peut être considéré comme partie à la
convention aussi longtemps qu’il maintient sa réserve si une ou plu-
sieurs parties à la convention font une objection à cette réserve, les autres
parties n’en faisant pas, et ii) dans l’affirmative, quel est l’effet de la ré-
serve dans les relations entre l’Etat qui a formulé la réserve et a) les par-
ties qui ont fait une objection à la réserve et b) celles qui l’ont acceptée
(Réserves à la convention pour la prévention et la répression du crime de
génocide, avis consultatif, C.I.J. Recueil 1951, p. 16).
   7. Toutes ces questions postulaient que, même si la convention sur le
génocide était muette sur la question, des réserves étaient en principe
admises. La Cour a établi à sa satisfaction, sur la base des travaux pré-
paratoires et d’autres éléments, qu’il n’y avait effectivement pas d’inter-
diction de principe des réserves (ibid., p. 22-23). Elle a ensuite cherché à
déterminer « le caractère des réserves qui peuvent être formulées » (ibid.,
p. 23). Soulignant les traits particuliers de la convention sur le génocide et
le fait qu’il était souhaitable qu’elle bénéficie d’une adhésion universelle,
la Cour est arrivée à la conclusion bien connue que
     « c’est la compatibilité de la réserve avec l’objet et le but de la
     convention qui doit fournir le critère de l’attitude de l’Etat qui joint
     une réserve à son adhésion et de l’Etat qui estime devoir y faire une
     objection » (ibid., p. 24).
La Cour n’a pas admis que l’efficacité d’une réserve à un traité multilatéral
puisse être subordonnée à l’assentiment de toutes les parties (ibid., p. 25).
  8. Passant à l’examen de la deuxième question, la Cour a conclu que :
        « Comme ... aucun Etat ne peut être lié par une réserve à laquelle
     il n’a pas consenti, il en résulte nécessairement qu’en fait chaque Etat
     qui fait objection à une réserve, s’inspirant de son appréciation per-
     sonnelle de celle-ci dans les limites du critère de l’objet et du but
     énoncé ci-dessus, peut ou non considérer l’Etat qui a formulé la
     réserve comme partie à la convention » (ibid., p. 26).
  9. La Cour, en 1951, n’avait manifestement pas conscience des dangers
inhérents à ses réponses, en ce sens qu’elles donneraient naissance à tout
un réseau d’obligations réciproques variées à l’intérieur du cadre d’une
convention multilatérale. (Voir sur ce point l’opinion dissidente com-

                                                                            64

                     ACTIVITÉS ARMÉES (OP. IND. COM.)                        67

mune de M. Guerrero, sir Arnold McNair et MM. Read et Hsu Mo,
C.I.J. Recueil 1951, p. 31 et suiv.) Dans son avis, la Cour a concédé que
« l’on ne saurait, pour une convention de ce type, parler d’avantages ou
de désavantages individuels des Etats, non plus que d’un exact équilibre
contractuel à maintenir entre les droits et les charges » (ibid., p. 23) et elle
a admis que « [l]es inconvénients qu’entraîne cette divergence éventuelle
de vues ... sont réels » (ibid., p. 26).
   10. En l’occurrence, les problèmes que la Cour pouvait envisager
dès 1951 se sont révélés beaucoup plus considérables qu’elle n’eût pu le
prévoir. En 1951, la convention sur le génocide était pratiquement seule
de son espèce dans le domaine des droits de l’homme. Depuis, il est venu
s’y adjoindre une multitude de conventions multilatérales, que les Etats
n’ont pas hésité à assortir d’une pléthore de réserves — dont la nature
soulève souvent de graves inquiétudes quant à leur compatibilité avec
l’objet et le but du traité concerné. Et la grande majorité des Etats, dont
la Cour pensait en 1951 qu’ils examineraient attentivement de telles ré-
serves et y feraient objection, ont failli à cette tâche. (A l’heure actuelle,
vingt-huit réserves ont été faites par des Etats à la convention sur le géno-
cide et dix-huit Etats ont fait des objections ; cinquante-sept Etats ont fait
des réserves à la convention internationale sur l’élimination de toutes les
formes de discrimination raciale et vingt-six ont fait des objections ;
soixante-quinze Etats ont fait des réserves à la convention sur l’élimina-
tion de toutes les formes de discrimination à l’égard des femmes et dix-
huit ont fait des objections ; cinquante-huit Etats ont fait des réserves au
Pacte international relatif aux droits civils et politiques et dix-sept ont fait
des objections ; quarante-cinq Etats ont fait des réserves au Pacte inter-
national relatif aux droits économiques, sociaux et culturels et dix ont fait
des objections ; et soixante-quatorze Etats ont fait des réserves à la
convention internationale relative aux droits de l’enfant et treize ont fait
des objections. Voir les états tenus par le Haut Commissariat des Nations
Unies aux droits de l’homme, http ://www.ohchr.org/english/countries/
ratification/index.htm, mis à jour au 13 décembre 2005.)
   11. Le postulat dont partait la Cour en 1951, à savoir que
     « c’est la compatibilité de la réserve avec l’objet et le but de la
     convention qui doit fournir le critère de l’attitude de l’Etat qui joint
     une réserve à son adhésion et de l’Etat qui estime devoir y faire une
     objection » (ibid., p. 24),
de manière à maintenir un équilibre entre la liberté de faire des réserves et
la faculté qu’ont les autres Etats de les examiner et d’y faire objection, ne
s’est pas confirmé dans la réalité : les Etats qui usent de cette faculté ne
sont qu’une poignée. Pour la grande majorité, les considérations poli-
tiques semblent l’emporter.
   12. La Cour elle-même n’était pas invitée, en 1951, à se prononcer sur
la compatibilité de réserves particulières à la convention sur le génocide
avec l’objet et le but de cette convention, ni d’ailleurs sur le point de
savoir si ses réponses quant au rôle des Etats en matière de formulation

                                                                             65

                     ACTIVITÉS ARMÉES (OP. IND. COM.)                        68

de réserves et de réaction à celles-ci ne l’empêchaient pas de le faire.
Depuis 1951, il s’est posé au sujet des réserves beaucoup d’autres ques-
tions dont la Cour n’était pas non plus, et n’aurait pas pu être, saisie à
l’époque. L’une d’elles est de savoir s’il convient de confier aux organes
de surveillance institués en vertu des traités multilatéraux des
Nations Unies relatifs aux droits de l’homme un rôle d’appréciation de la
compatibilité avec l’objet et le but. Une autre question connexe qui n’a
pas été posée à la Cour en 1951 concerne l’étendue des pouvoir conférés
aux juridictions qui sont au centre des grands traités relatifs aux droits de
l’homme, telles la Cour interaméricaine des droits de l’homme, la Cour
européenne des droits de l’homme et, pour l’avenir, la Cour africaine des
droits de l’homme et des peuples. En 1951, la Cour n’a pas eu l’occasion
de se pencher sur l’application du droit des traités à la question de la divi-
sibilité dans le contexte des réserves à des traités relatifs aux droits de
l’homme. La convention de Vienne sur le droit des traités conclue en 1969
n’est pas totalement dépourvue d’ambiguïté sur ces points, particulière-
ment en son article 19. Beaucoup d’autres questions encore concernant
les réserves n’ont pas été abordées par la Cour dans son avis consultatif
de 1951, soit parce qu’elles ne lui avaient pas été soumises, soit parce
qu’elles ne s’étaient pas encore posées dans la pratique des Etats.
   13. Ainsi, l’avis consultatif rendu par la Cour en 1951 n’a pas résolu
toutes les questions soulevées par les réserves. Dire cela, c’est constater
un fait, et non tenter de fragmenter quelque corps de règles de droit
mythique qui embrasserait la totalité des questions relatives aux réserves.
Dans son avis consultatif de 1951, la Cour a exposé le droit sur les points
qui lui étaient soumis, et sur ces seuls points ; elle n’excluait pas pour
l’avenir de nouveaux développements juridiques dans des domaines non
encore balisés.
   14. La question soulevée ici intéresse les réserves en général, et non pas
seulement les réserves aux traités relatifs aux droits de l’homme — même
si c’est sans doute cette catégorie de réserves qui retient le plus l’attention.
Il existe désormais sur nombre de ces problèmes une pratique substan-
tielle et une abondante doctrine. Ce n’est ni le moment ni le lieu, dans une
opinion individuelle jointe à un arrêt de la Cour, de nous livrer à une
analyse savante, et nécessairement fort longue, de cette pratique et cette
doctrine. L’étude des réserves aux traités, dans toute sa complexité, est en
cours au sein de la Commission du droit international. (Sur les points
abordés dans la présente opinion, voir, en particulier : deuxième rapport
sur les réserves aux traités, par M. Alain Pellet, rapporteur spécial, rap-
port de la Commission du droit international à l’Assemblée générale sur
les travaux de sa quarante-neuvième session, Annuaire de la Commission
du droit international, vol. II, deuxième partie (1997), p. 44-58 (chap. V :
« Les réserves aux traités ») ; dixième rapport sur les réserves aux traités,
par M. Alain Pellet, rapporteur spécial, rapport de la Commission du
droit international, cinquante-septième session, Nations Unies, doc. A/
CN.4/558 (1er juin 2005), A/CN.4/558/Add.1 (14 juin 2005), A/CN.4/558/
Add.2 (30 juin 2005).)

                                                                             66

                     ACTIVITÉS ARMÉES (OP. IND. COM.)                      69

   15. La pratique aussi, dans l’intervalle, a témoigné d’une certaine évo-
lution. Ni la Cour européenne des droits de l’homme ni la Cour intera-
méricaine des droits de l’homme n’ont suivi l’approche favorable au
« laisser-faire » que l’on a prêtée à la Cour internationale au vu de son
avis consultatif de 1951 ; elle se sont chacune prononcées sur la compati-
bilité de réserves précises à la convention européenne des droits de
l’homme et à la convention américaine des droits de l’homme, respecti-
vement. Elles n’ont pas estimé avoir simplement affaire à des ensembles
d’obligations de caractère bilatéral, dont l’appréciation était laissée aux
différents Etats parties à la convention en cause. (Voir en particulier Beli-
los c. Suisse, arrêt du 29 avril 1988, CEDH (série A), vol. 132 (1988) ;
Loizidou c. Turquie, arrêt du 23 mars 1995, exceptions préliminaires,
CEDH (série A), vol. 310 (1995) ; The Effect of Reservations on the Entry
into Force of the American Convention, avis consultatif OC-2/82, Cour
interaméricaine des droits de l’homme (série A), no 2 (1982) ; Restrictions
to the Death Penalty, avis consultatif OC-3/83, Cour interaméricaine des
droits de l’homme (série A), no 3 (1983) ; voir aussi Rawle Kennedy c. Tri-
nité-et-Tobago, Comité des droits de l’homme, communication no 845,
Nations Unies, doc. CCPR/C/67D/845/1999 (31 décembre 1999).)
   16. L’analyse qu’a faite le Comité des droits de l’homme dans son
observation générale no 24 (52), où il s’est efforcé d’apporter quelques
réponses à des problèmes contemporains à propos du Pacte international
relatif aux droits civils et politiques, est très proche de celle de la Cour
européenne des droits de l’homme et de la Cour interaméricaine. La pra-
tique de tels organes ne doit pas être considérée comme « faisant excep-
tion » au droit tel que l’a dit la Cour internationale en 1951 ; nous y
voyons plutôt un nouveau développement, destiné à répondre à des inter-
rogations dont la Cour n’a jamais été saisie à l’époque et à résoudre des
problèmes nouveaux ayant surgi par la suite.
   17. En 1999, la Cour a rendu des ordonnances déboutant la Yougo-
slavie des demandes qu’elle avait introduites contre l’Espagne et contre
les Etats-Unis. La Cour a jugé suffisant de motiver sa décision en ces
termes :
       « Considérant que la convention sur le génocide n’interdit pas les
    réserves ; que la Yougoslavie n’a pas présenté d’objection à la réserve
    faite par les Etats-Unis à l’article IX ; et que cette réserve a eu pour
    effet d’exclure cet article des dispositions de la convention en vigueur
    entre les Parties. » (Voir Licéité de l’emploi de la force (Yougoslavie
    c. Espagne), mesures conservatoires, ordonnance du 2 juin 1999,
    C.I.J. Recueil 1999 (II), p. 772, par. 32 et 33, et Licéité de l’emploi
    de la force (Yougoslavie c. Etats-Unis d’Amérique), mesures conser-
    vatoires, ordonnance du 2 juin 1999, C.I.J. Recueil 1999 (II), p. 924,
    par. 24 et 25.)
   18. L’Espagne s’était contentée de faire valoir que l’article IX ne
s’appliquait pas dans les relations mutuelles entre l’Espagne et la You-
goslavie. Les Etats-Unis, et c’est là un point intéressant, étaient allés plus

                                                                           67

                     ACTIVITÉS ARMÉES (OP. IND. COM.)                        70

loin et avaient soutenu que leur réserve n’était pas contraire à l’objet et
au but de la convention. La Yougoslavie (contrairement à ce qui se passe
dans la présente affaire) n’avait pas essayé de plaider que les réserves
étaient contraires à l’objet et au but de la convention. Aussi la Cour ne
s’est-elle pas prononcée sur ce point.
   19. Dans l’ordonnance sur les mesures conservatoires qu’elle a ren-
due le 10 juillet 2002 en la présente affaire, la Cour ne s’est pas bornée
à rappeler que le Congo n’avait pas fait objection à la réserve du
Rwanda. Elle a aussi cherché à répondre brièvement à divers autres
arguments du Congo, notamment celui selon lequel cette réserve était
contraire à l’objet et au but de la convention. Au paragraphe 72, la
Cour a déclaré :
       « Considérant ... que ladite réserve ne porte pas sur le fond du
     droit, mais sur la seule compétence de la Cour ; qu’elle n’apparaît
     dès lors pas contraire à l’objet et au but de la convention... » (Voir
     Activités armées sur le territoire du Congo (nouvelle requête : 2002)
     (République démocratique du Congo c. Rwanda), mesures conser-
     vatoires, ordonnance du 10 juillet 2002, C.I.J. Recueil 2002, p. 246,
     par. 72.)
   20. La Cour a ainsi ajouté sa propre appréciation de la compatibilité
de la réserve du Rwanda avec l’objet et le but de la convention sur le
génocide. Le paragraphe 67 du présent arrêt sur la compétence ne géné-
ralise pas davantage cette conclusion.
   21. La Cour ne s’est pas limitée non plus, dans le présent arrêt, à pren-
dre note de la réserve formulée par un des Etats et de l’absence d’objec-
tion de la part de l’autre Etat. Les termes du paragraphe 67 (cité plus
haut au paragraphe 1) ne sont pas absolument identiques à ceux du para-
graphe comparable (par. 72) de l’ordonnance de 2002. Selon nous, il est
désormais clair que l’intention n’était pas de laisser entendre que le fait
qu’une réserve a trait à la compétence et non au fond emporte nécessai-
rement sa compatibilité avec l’objet et le but de la convention en cause.
Cela dépend beaucoup de la convention particulière et de la réserve parti-
culière dont il s’agit. Dans le cas de certains traités, les réserves à des dis-
positions de fond précises ne seront pas toutes nécessairement contraires
à l’objet et au but du traité. Certaines, se rapportant à des dispositions
de fond particulières, figurant par exemple dans les pactes internationaux
relatifs aux droits civils et politiques ou aux droits économiques sociaux
et culturels, pourront ne pas l’être. A l’inverse, une réserve concernant
une disposition « procédurale » précise d’une certaine convention pourra
être contraire à l’objet et au but du traité. Par exemple, les organes de
surveillance institués en application de certaines conventions des
Nations Unies sont des éléments centraux dont dépend sans doute toute
l’efficacité de ces instruments. Comme le Comité des droits de l’homme
l’a souligné dans son observation générale 24, la présentation périodique
de rapports à ce comité par les Etats parties, et l’étude de ces rapports,
sont au cœur du système des pactes. Si un Etat prétendait accepter les

                                                                             68

                     ACTIVITÉS ARMÉES (OP. IND. COM.)                       71

obligations de fond découlant du pacte tout en refusant de rendre compte
de leur exécution ou de participer à l’examen des rapports des Etats par
le Comité, cela pourrait être contraire à l’objet et au but du pacte. Il en va
sans doute de même en ce qui concerne les organes de suivi d’autres ins-
truments dont l’efficacité repose tout entière sur un système de présenta-
tion des rapports par les Etats.
   22. Les juridictions des droits de l’homme n’ont pas considéré que
l’avis consultatif rendu par la Cour en 1951 leur interdisait de faire
davantage que noter si un Etat donné avait fait objection à une réserve.
Cette évolution ne crée pas pour autant un « schisme » entre le droit inter-
national général représenté par l’avis consultatif de la Cour de 1951 et
une « déviation » de ce droit qu’auraient introduite les diverses juridic-
tions en cause.
   23. Il faut y voir plutôt un développement du droit permettant de
répondre aux réalités contemporaines, développement que rien dans les
conclusions énoncées en 1951 par la Cour n’interdit. D’ailleurs, il est clair
que la pratique même de la Cour internationale reflète cette tendance des
juridictions en question à se prononcer elles-mêmes, quand le besoin s’en
fait sentir, sur la compatibilité avec l’objet et le but.

                                    * * *
   24. Nous en venons maintenant à notre second point. Bien que nous
ayons voté en faveur du paragraphe 128 de l’arrêt, il nous apparaît que
certains aspects demandent à être étudiés plus avant.
   25. Il est gravement préoccupant qu’en ce début du XXIe siècle on
laisse encore au bon vouloir des Etats le soin de consentir ou non à ce que
la Cour statue sur les allégations de génocide qui seraient formulées à
leur encontre. Il faut considérer comme très grave qu’un Etat soit à même
de soustraire à l’examen judiciaire international une requête le mettant en
cause pour génocide. Un Etat qui agit ainsi se montre aux yeux du
monde bien peu assuré de ne jamais, au grand jamais, commettre de
génocide, l’un des plus grands crimes que l’on connaisse.
   26. Le règlement judiciaire des contestations relatives au crime de
génocide est hautement souhaitable. Pour autant, on ne saurait dire que
tout le dispositif de la convention sur le génocide s’effondrera nécessai-
rement si certains Etats formulent des réserves à l’article IX. Si tel était le
cas, l’acceptation de la juridiction de la Cour aurait dû être rendue obli-
gatoire, comme le prévoit maintenant la convention européenne des
droits de l’homme pour ce qui est de la Cour européenne des droits de
l’homme. La Cour internationale, en 1951, a considéré qu’aucune inter-
diction de formuler des réserves ne devait être inférée du silence de la
convention elle-même sur le génocide. Qui plus est, elle l’a fait en ayant
pleinement conscience que les réserves en question se rapportaient en fait
à l’article IX. Rappelons à ce propos que la convention définit le génocide
(art. II) et énumère les actes qui « seront punis » (art. III). Les articles IV
à VII concernent les mesures que doivent prendre les Etats pour punir les

                                                                            69

                    ACTIVITÉS ARMÉES (OP. IND. COM.)                     72

personnes accusées de génocide, et principalement la législation qu’ils
doivent édicter sur leur propre territoire. Il est également prévu de tra-
duire ces personnes « devant la cour criminelle internationale qui sera
compétente à l’égard de celles des Parties contractantes qui en auront
reconnu la juridiction ». La Cour internationale de Justice n’est manifes-
tement pas la juridiction criminelle envisagée pour juger et punir les indi-
vidus en question.
   27. Tels sont à n’en pas douter les éléments que la Cour a pris en
considération pour dire jusqu’à présent qu’une réserve à l’article IX n’est
pas incompatible avec les objets et buts de la convention.
   28. Mais il est d’autres éléments qui continuent à nous préoccuper. Si
la Cour n’est pas un organe de surveillance conventionnel au sens où on
l’entend habituellement (dans la mesure où elle ne reçoit pas de rapports
que les Etats seraient tenus de lui présenter et qu’elle examinerait pour
déterminer si les Etats se conforment au traité en cause), la convention
sur le génocide lui assigne néanmoins un rôle important. Selon cette
convention, ce sont les Etats qui se contrôlent mutuellement pour vérifier
que chacun respecte l’interdiction du génocide. Si un Etat pense qu’un
autre Etat commet le crime de génocide, l’article IX lui donne alors la
possibilité de saisir la Cour. L’article IX vise les différends qui portent
non seulement sur l’interprétation ou l’application de la convention, mais
aussi sur son « exécution ». En outre, les différends pouvant être soumis à
la Cour aux termes de l’article IX comprennent « ceux relatifs à la res-
ponsabilité d’un Etat en matière de génocide ».
   29. Il n’est donc pas évident qu’on ne puisse pas considérer une réserve
à l’article IX comme incompatible avec l’objet et le but de la convention,
et nous pensons que c’est là une question sur laquelle la Cour devrait
revenir afin de l’examiner plus avant.

                                          (Signé) Rosalyn HIGGINS.
                                         (Signé) Pieter H. KOOIJMANS.
                                           (Signé) Nabil ELARABY.
                                            (Signé) Hisashi OWADA.
                                            (Signé) Bruno SIMMA.




                                                                         70

